Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/22/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 10/25/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the IDS lacks certification and proper fees as well as a copy of JP54-153819 was not included.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
	Applicants argue JP 54153819 is directed to a heat cooking saucer however the document supplied in the IDS filed April 8, 2021 included a document with the number 54153819 which is directed to a transmission/reception switching circuit of a transceiver”. An excerpt of paragraph [0002] of the document supplied by applicants is copied below:


[0002]
21 Description: TECHNICAL FIELD The present invention relates to a transmission / reception switching circuit of a transceiver that switches between a transmission mode and a reception mode.
	If applicants supplied a document different than the one referenced with the IDS filed April 8, 2021 it is requested applicants provide tangible evidence that a document different from the above referenced document was provided. Currently the file history does not include a JP document titled “Heat Cooking Saucer”.
Response to Arguments
	Applicants’ arguments to the rejections under 35 USC 102 (a)(1) are considered moot because the amendment has not been entered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL E GROUP whose telephone number is (571)272-1368. The examiner can normally be reached 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 5712707875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
11/08/2021